Exhibit 10.5
Harry B. Register III
CHANGE IN CONTROL SEVERANCE AGREEMENT
          THIS AGREEMENT, dated as of April 13, 2010, is made by and between
Sapient Corporation, a Delaware corporation (the “Company”), and Harry B.
Register III (the “Executive”).
          WHEREAS, the Company considers it essential to the best interests of
its stockholders to foster the continued employment of key management personnel;
and
          WHEREAS, the Board recognizes that, as is the case with many publicly
held corporations, the possibility of a Change in Control exists and that such
possibility, and the uncertainty and questions which it may raise among
management, may result in the departure or distraction of management personnel
to the detriment of the Company and its stockholders;
          WHEREAS, the Board has determined that appropriate steps should be
taken to reinforce and encourage the continued attention and dedication of
members of the Company’s management, including the Executive, to their assigned
duties without distraction in the face of potentially disturbing circumstances
arising from the possibility of a Change in Control; and
          WHEREAS, also in furtherance of the best interests of the Company’s
stockholders, in connection with the execution of this Agreement, the Executive
has agreed to enter into a new Fair Competition Agreement and a new
Confidentiality Agreement with the Company;
          NOW, THEREFORE, in consideration of the premises and the mutual
covenants herein contained, the Company and the Executive hereby agree as
follows:
     1. Defined Terms. The definitions of capitalized terms used in this
Agreement are provided in the last Section hereof.

-Page 1 of 25-



--------------------------------------------------------------------------------



 



     2. Term of Agreement. The Term of this Agreement shall commence on the date
hereof and shall continue in effect through December 31, 2012; provided,
however, that commencing on January 1, 2012 and each January 1 thereafter, the
Term shall automatically be extended for one additional year unless, not later
than September 30 of the preceding year, the Company or the Executive shall have
given notice not to extend the Term; and further provided, however, that if a
Change in Control shall have occurred during the Term, the Term shall expire no
earlier than twenty-four (24) months beyond the month in which such Change in
Control occurred.
     3. Company’s Covenants Summarized. In order to induce the Executive to
remain in the employ of the Company and in consideration of the Executive’s
covenants set forth in Section 4 hereof, the Company agrees, under the
conditions described herein, to pay the Executive the Severance Payments and the
other payments and benefits described herein. No Severance Payments shall be
payable under this Agreement unless there shall have been (or, under the terms
of the second sentence of Section 6.1 hereof, there shall be deemed to have
been) a termination of the Executive’s employment with the Company following a
Change in Control and during the Term. This Agreement shall not be construed as
creating an express or implied contract of employment and, except as otherwise
agreed in writing between the Executive and the Company, the Executive shall not
have any right to be retained in the employ of the Company.
     4. The Executive’s Covenants. The Executive agrees that, subject to the
terms and conditions of this Agreement, in the event of a Potential Change in
Control during the Term, the Executive will remain in the employ of the Company
until the earliest of (i) the last day of the Potential Change in Control
Period, (ii) the date of a Change in Control, (iii) the date of termination by
the Executive of the Executive’s employment for Good Reason or by reason of
death, Disability or Retirement, or (iv) the termination by the Company of the
Executive’s employment for any reason.

-Page 2 of 25-



--------------------------------------------------------------------------------



 



     5. Compensation Other Than Severance Payments.
          5.1 Incapacity. Following a Change in Control and during the Term,
during any period that the Executive fails to perform the Executive’s full-time
duties with the Company as a result of incapacity due to physical or mental
illness, the Company shall pay the Executive’s full salary to the Executive at
the rate in effect at the commencement of any such period, together with all
other compensation and benefits payable to the Executive under the terms of any
compensation or benefit plan, program or arrangement maintained by the Company
during such period (other than any disability plan), until the Executive’s
employment is terminated by the Company for Disability.
          5.2 Continuation of Compensation and Benefits. If the Executive’s
employment shall be terminated for any reason following a Change in Control and
during the Term, the Company shall pay the Executive’s full salary to the
Executive through the Date of Termination at the rate in effect immediately
prior to the Date of Termination or, if higher, the rate in effect immediately
prior to the first occurrence of an event or circumstance constituting Good
Reason, together with all other compensation and benefits payable to the
Executive through the Date of Termination under the terms of the Company’s
compensation and benefit plans, programs or arrangements as in effect
immediately prior to the Date of Termination or, if more favorable to the
Executive, as in effect immediately prior to the first occurrence of an event or
circumstance constituting Good Reason.
          5.3 Post-Termination Compensation and Benefits. If the Executive’s
employment shall be terminated for any reason following a Change in Control and
during the Term, the Company shall pay to the Executive the Executive’s normal
post-termination compensation and benefits as such payments become due. Such
post-termination compensation and benefits shall be determined under, and paid
in accordance with, the Company’s retirement, insurance and other compensation
or benefit plans, programs and arrangements as in effect immediately prior to
the Date of Termination or, if more favorable to the Executive, as in effect

-Page 3 of 25-



--------------------------------------------------------------------------------



 



immediately prior to the occurrence of the first event or circumstance
constituting Good Reason.
     6. Severance Payments.
          6.1 Severance Payments Obligation. Subject to Section 6.2 hereof, if
the Executive’s employment is terminated following a Change in Control and
during the Term, other than (A) by the Company for Cause, (B) by reason of death
or Disability, or (C) by the Executive without Good Reason, then the Company
shall pay the Executive the amounts, and provide the Executive the benefits,
described in this Section 6.1 (“Severance Payments”), in addition to any
payments and benefits to which the Executive is entitled under Section 5 hereof.
For purposes of this Agreement, the Executive’s employment shall be deemed to
have been terminated following a Change in Control by the Company without Cause
or by the Executive with Good Reason, if (i) the Executive’s employment is
terminated by the Company without Cause prior to a Change in Control (but only
if a Change in Control occurs no later than six (6) months following the
Executive’s termination of employment) and such termination was at the request
or direction of a Person who has entered into an agreement with the Company the
consummation of which would constitute a Change in Control, (ii) the Executive
terminates his employment for Good Reason prior to a Change in Control (but only
if a Change in Control occurs no later than six (6) months following the
Executive’s termination of employment) and the circumstance or event which
constitutes Good Reason occurs at the request or direction of such Person, or
(iii) the Executive’s employment is terminated by the Company without Cause or
by the Executive for Good Reason and such termination or the circumstance or
event which constitutes Good Reason is otherwise in connection with or in
anticipation of a Change in Control (but only if a Change in Control occurs no
later than six (6) months following the Executive’s termination of employment).
               (A) Lump Sum Salary-Based Payment. In lieu of any further salary
payments to the Executive for periods subsequent to the Date of

-Page 4 of 25-



--------------------------------------------------------------------------------



 



Termination and in lieu of any severance benefit otherwise payable to the
Executive, the Company shall pay to the Executive a lump sum severance payment,
in cash, equal to one and one-half (1-1/2) times the sum of (i) the Executive’s
base salary as in effect immediately prior to the Date of Termination or, if
higher, in effect immediately prior to the first occurrence of an event or
circumstance constituting Good Reason, and (ii) the Executive’s target annual
bonus under any annual bonus or incentive plan maintained by the Company in
respect of the fiscal year in which occurs the Date of Termination or, if
higher, the fiscal year in which occurs the first event or circumstance
constituting Good Reason.
               (B) Insurance Benefits Continuation. For the eighteen (18)-month
period immediately following the Date of Termination, the Company shall arrange
to provide the Executive and his dependents life, accident and health insurance
benefits substantially similar to those provided to the Executive and his
dependents immediately prior to the Date of Termination or, if more favorable to
the Executive, those provided to the Executive and his dependents immediately
prior to the first occurrence of an event or circumstance constituting Good
Reason, at no greater after-tax cost to the Executive than the after-tax cost to
the Executive immediately prior to such date or occurrence; provided, however,
that, unless the Executive consents to a different method, such health insurance
benefits shall be provided through a third-party insurer. Benefits otherwise
receivable by the Executive pursuant to this Section 6.1(B) shall be reduced to
the extent benefits of the same type are received by or made available to the
Executive during the eighteen (18)-month period following the Executive’s
termination of employment (and any such benefits received by or made available
to the Executive shall be reported to the Company by the Executive); provided,
however, that the Company shall reimburse the Executive for the excess, if any,
of the after-tax cost of such benefits to the Executive over such cost
immediately prior to the Date of Termination or, if more favorable to the
Executive, the first occurrence of an event or circumstance constituting Good
Reason. If the Severance Payments shall be decreased pursuant to

-Page 5 of 25-



--------------------------------------------------------------------------------



 



Section 6.2 hereof, and the Section 6.1(B) benefits which remain payable after
the application of Section 6.2 hereof are thereafter reduced pursuant to the
immediately preceding sentence, the Company shall, no later than five
(5) business days following such reduction, pay to the Executive the least of
(a) the amount of the decrease made in the Severance Payments pursuant to
Section 6.2 hereof, (b) the amount of the subsequent reduction in these
Section 6.1(B) benefits, or (c) the maximum amount which can be paid to the
Executive without being, or causing any other payment to be, nondeductible by
reason of section 280G of the Code.
               (C) Accelerated Vesting of Equity Awards. Notwithstanding any
provision of any equity award plan or agreement to the contrary, (i) each
outstanding stock option, stock appreciation right, restricted stock award,
restricted stock unit, or other long-term equity incentive award held by the
Executive shall vest (whether the vesting criteria are time-based,
performance-based or otherwise) and become non-forfeitable on the Date of
Termination and (ii) each outstanding stock option (other than a stock option
that is intended to qualify as “incentive stock option” under Section 422 of the
Code and that has an exercise price that is less than the fair market value of
the Company’s common stock on the date hereof) and stock appreciation right
shall remain exercisable for eighteen (18) months following the Date of
Termination (but in no event beyond the date such stock option or stock
appreciation right would have expired had the Executive remained employed with
the Company).
               (D) Lump Sum Incentive Payment. Notwithstanding any provision of
any annual or long term incentive plan to the contrary, the Company shall pay to
the Executive a lump sum amount, in cash, equal to the sum of (i) any unpaid
incentive compensation which has been allocated or awarded to the Executive for
a completed fiscal year or other measuring period preceding the Date of
Termination under any such plan and which, as of the Date of Termination, is
contingent only upon the continued employment of the Executive to a subsequent
date, and (ii) a pro rata portion to the Date of Termination of the aggregate
value of

-Page 6 of 25-



--------------------------------------------------------------------------------



 



all contingent incentive compensation awards to the Executive for all then
uncompleted periods under any such plan, calculated as to each such award by
multiplying the award that the Executive would have earned on the last day of
the performance award period, assuming the achievement, at the target level, of
the individual and corporate performance goals established with respect to such
award, by the fraction obtained by dividing the number of full months and any
fractional portion of a month during such performance award period through the
Date of Termination by the total number of months contained in such performance
award period.
               (E) Post-Retirement Insurance Benefits. If the Executive would
have become entitled to benefits under any Company post-retirement health care
or life insurance plans, as in effect immediately prior to the Date of
Termination or, if more favorable to the Executive, as in effect immediately
prior to the first occurrence of an event or circumstance constituting Good
Reason, had the Executive’s employment terminated at any time during the period
of eighteen (18) months after the Date of Termination, the Company shall provide
such post-retirement health care or life insurance benefits to the Executive and
the Executive’s dependents commencing on the later of (i) the date on which such
coverage would have first become available and (ii) the date on which benefits
described in subsection (B) of this Section 6.1 terminate.
               (F) Outplacement Services. The Company shall provide the
Executive with outplacement services suitable to the Executive’s position for a
period of two years or, if earlier, until the first acceptance by the Executive
of an offer of employment.
          6.2 (A) Excise Tax Adjustment. Notwithstanding any other provisions of
this Agreement, in the event that any payment or benefit received or to be
received by the Executive (including any payment or benefit received or to be
received in connection with a Change in Control or the termination of the
Executive’s employment, whether pursuant to the terms of this Agreement or any
other plan,

-Page 7 of 25-



--------------------------------------------------------------------------------



 



arrangement or agreement) (all such payments and benefits, including the
Severance Payments, being hereinafter referred to as the “Total Payments”) would
be subject (in whole or part), to the Excise Tax, then, after taking into
account any reduction in the Total Payments provided by reason of section 280G
of the Code in such other plan, arrangement or agreement, the cash Severance
Payments that do not constitute deferred compensation within the meaning of
Section 409A shall first be reduced, all other Severance Payments that do not
constitute deferred compensation within the meaning of Section 409A shall be
next reduced, and all other Severance Payments that do constitute deferred
compensation within the meaning of Section 409A shall thereafter be reduced
(beginning with those payments last to be paid), to the extent necessary so that
no portion of the Total Payments is subject to the Excise Tax but only if
(A) the net amount of such Total Payments, as so reduced (and after subtracting
the net amount of federal, state and local income taxes on such reduced Total
Payments and after taking into account the phase out of itemized deductions and
personal exemptions attributable to such reduced Total Payments) is greater than
or equal to (B) the net amount of such Total Payments without such reduction
(but after subtracting the net amount of federal, state and local income taxes
on such Total Payments and the amount of Excise Tax to which the Executive would
be subject in respect of such unreduced Total Payments and after taking into
account the phase out of itemized deductions and personal exemptions
attributable to such unreduced Total Payments); provided, however, that, to the
extent permitted by Section 409A of the Code, the Executive may elect to have
the noncash Severance Payments reduced (or eliminated) prior to any reduction of
the cash Severance Payments.
               (B) Excise Tax Determination. For purposes of determining whether
and the extent to which the Total Payments will be subject to the Excise Tax and
the amount of such Excise Tax, (i) no portion of the Total Payments the receipt
or enjoyment of which the Executive shall have waived at such time and in such
manner as not to constitute a “payment” within the meaning of

-Page 8 of 25-



--------------------------------------------------------------------------------



 



section 280G(b) of the Code shall be taken into account, (ii) no portion of the
Total Payments shall be taken into account which, in the opinion of tax counsel
(“Tax Counsel”) reasonably acceptable to the Executive and selected by the
accounting firm (the “Auditor”) which was, immediately prior to the Change in
Control, the Company’s independent auditor, does not constitute a “parachute
payment” within the meaning of section 280G(b)(2) of the Code (including by
reason of section 280G(b)(4)(A) of the Code) and, in calculating the Excise Tax,
no portion of such Total Payments shall be taken into account which, in the
opinion of Tax Counsel, constitutes reasonable compensation for services
actually rendered, within the meaning of section 280G(b)(4)(B) of the Code, in
excess of the Base Amount allocable to such reasonable compensation, and
(iii) the value of any non-cash benefit or any deferred payment or benefit
included in the Total Payments shall be determined by the Auditor in accordance
with the principles of sections 280G(d)(3) and (4) of the Code. For purposes of
this Section 6.2, (1) the Executive shall be deemed to pay federal income tax at
the highest marginal rate of federal income taxation in the calendar year in
which the applicable Total Payment is to be made and state and local income
taxes at the highest marginal rate of taxation in the state and locality of the
Executive’s residence in the calendar year in which the applicable Total Payment
is to be made, net of the maximum reduction in federal income taxes which could
be obtained from deduction of such state and local taxes and (2) except to the
extent that the Executive otherwise notifies the Company, the Executive shall be
deemed to be subject to the loss of itemized deductions and personal exemptions
to the maximum extent provided by the Code for each dollar of incremental
income.
               (C) Payments Calculation Notice. At the time that payments are
made under this Agreement, the Company shall provide the Executive with a
written statement setting forth the manner in which such payments were
calculated and the basis for such calculations including, without limitation,
any opinions or other advice the Company has received from Tax Counsel, the
Auditor or other advisors or consultants (and any such opinions or advice which
are in

-Page 9 of 25-



--------------------------------------------------------------------------------



 



writing shall be attached to the statement). If the Executive objects to the
Company’s calculations, the Company shall pay to the Executive such portion of
the Severance Payments (up to 100% thereof) as the Executive determines is
necessary to result in the proper application of subsection A of this
Section 6.2.
          6.3 Timing of Payments. Subject to the provisions of Section 15
hereof, the payments provided in subsections (A) (D) and (E) of Section 6.1
hereof and in Section 6.2 hereof shall be made not later than the fifth day
following the Date of Termination Notwithstanding the above, to the extent the
Executive is terminated (i) following a Change in Control but prior to a change
in ownership or control of the Company within the meaning of Section 409A of the
Code or (ii) prior to a Change in Control in a manner described in Section 6.1,
to the extent required to avoid accelerated taxation and/or tax penalties under
Section 409A of the Code, amounts payable to the Executive hereunder, to the
extent not in excess of the amount that the Executive would have received under
any other pre-Change in Control severance plan or arrangement with the Company
had such plan or arrangement been applicable, shall be paid at the time and in
the manner provided by such plan or arrangement and the remainder shall be paid
to the Executive in accordance with the provisions of this Section 6.3.
          6.4 Legal Fees and Expenses. The Company also shall pay to the
Executive all legal fees and expenses incurred by the Executive in disputing in
good faith any issue hereunder relating to the termination of the Executive’s
employment, in seeking in good faith to obtain or enforce any benefit or right
provided by this Agreement or in connection with any tax audit or proceeding to
the extent attributable to the application of section 4999 of the Code to any
payment or benefit provided hereunder. Such payments shall be made within five
(5) business days after delivery of the Executive’s written requests for payment
accompanied with such evidence of fees and expenses incurred as the Company
reasonably may require; provided that in no event will payment be made for
requests that are submitted later than December 15th of the year following the
year in which the expense is incurred.

-Page 10 of 25-



--------------------------------------------------------------------------------



 



     7. Termination Procedures.
          7.1 Notice of Termination. After a Change in Control and during the
Term, any purported termination of the Executive’s employment (other than by
reason of death) shall be communicated by written Notice of Termination from one
party hereto to the other party hereto in accordance with Section 10 hereof. For
purposes of this Agreement, a “Notice of Termination” shall mean a notice which
shall indicate the specific termination provision in this Agreement relied upon
and shall set forth in reasonable detail the facts and circumstances claimed to
provide a basis for termination of the Executive’s employment under the
provision so indicated. Further, a Notice of Termination for Cause is required
to include a copy of a resolution duly adopted by the affirmative vote of not
less than three-quarters (3/4) of the entire membership of the Board at a
meeting of the Board which was called and held for the purpose of considering
such termination (after reasonable notice to the Executive and an opportunity
for the Executive, together with the Executive’s counsel, to be heard before the
Board) finding that, in the good faith opinion of the Board, the Executive was
guilty of conduct set forth in clause (i) or (ii) of the definition of Cause
herein, and specifying the particulars thereof in detail.
          7.2 Date of Termination. “Date of Termination,” with respect to any
purported termination of the Executive’s employment after a Change in Control
and during the Term, shall mean (i) if the Executive’s employment is terminated
for Disability, thirty (30) days after Notice of Termination is given (provided
that the Executive shall not have returned to the full-time performance of the
Executive’s duties during such thirty (30) day period), and (ii) if the
Executive’s employment is terminated for any other reason, the date specified in
the Notice of Termination (which, in the case of a termination by the Company,
shall not be less than thirty (30) days (except in the case of a termination for
Cause) and, in the case of a termination by the Executive, shall not be less
than fifteen (15) days nor more than sixty (60) days, respectively, from the
date such Notice of Termination is given).

-Page 11 of 25-



--------------------------------------------------------------------------------



 



     8. No Mitigation. The Company agrees that, if the Executive’s employment
with the Company terminates during the Term, the Executive is not required to
seek other employment or to attempt in any way to reduce any amounts payable to
the Executive by the Company pursuant to Section 6 hereof. Further, except as
specifically provided in Section 6.1(B) hereof, no payment or benefit provided
for in this Agreement shall be reduced by any compensation earned by the
Executive as the result of employment by another employer, by retirement
benefits, by offset against any amount claimed to be owed by the Executive to
the Company, or otherwise.
     9. Successors; Binding Agreement.
               9.1 Company Successor Obligations. In addition to any obligations
imposed by law upon any successor to the Company, the Company will require any
successor (whether direct or indirect, by purchase, merger, consolidation or
otherwise) to all or substantially all of the business and/or assets of the
Company to expressly assume and agree to perform this Agreement in the same
manner and to the same extent that the Company would be required to perform it
if no such succession had taken place.
               9.2 Executive Beneficiaries. This Agreement shall inure to the
benefit of and be enforceable by the Executive’s personal or legal
representatives, executors, administrators, successors, heirs, distributees,
devisees and legatees. If the Executive shall die while any amount would still
be payable to the Executive hereunder (other than amounts which, by their terms,
terminate upon the death of the Executive) if the Executive had continued to
live, all such amounts, unless otherwise provided herein, shall be paid in
accordance with the terms of this Agreement to the executors, personal
representatives or administrators of the Executive’s estate.
     10. Notices. For the purpose of this Agreement, notices and all other
communications provided for in the Agreement shall be in writing and shall be
deemed to have been duly given when delivered or when mailed by United States
registered or certified mail, return receipt requested, postage prepaid,
addressed, if to the Executive, to the most current address set forth in the
personnel records of the

-Page 12 of 25-



--------------------------------------------------------------------------------



 



Company, if to the Company, to the address set forth below, or to such other
address as either party may have furnished to the other in writing in accordance
herewith, except that notice of change of address shall be effective only upon
actual receipt:
To the Company:

Sapient Corporation
131 Dartmouth Street
Boston, MA 02116
Attention: General Counsel
     11. Miscellaneous.
     (A) Effect of Agreement. This Agreement supersedes any other agreements or
representations, oral or otherwise, express or implied, with respect to the
subject matter hereof which have been made by either party; provided, however,
that this Agreement shall supersede any agreement setting forth the terms and
conditions of the Executive’s employment with the Company (including, without
limitation, the employment offer letter dated June 1, 2007, between the
Executive and the Company (the “2007 Employment Agreement”)) only in the event
that the Executive’s employment with the Company is terminated on or following a
Change in Control, by the Company other than for Cause or by the Executive for
Good Reason. In addition to the foregoing, the parties agree that the 2007
Employment Agreement is hereby amended by: (I) deleting the introductory phrase
that ends with the words “{a ‘Change Termination’),” in the first sentence of
the seventh paragraph of the 2007 Employment Agreement and substituting the
following therefor: “If, during the Four Year Period, Sapient (i) terminates
your employment as a result of a Change in Direction and (ii) a Change in
Control has not occurred (nor is a Change in Control subsequently deemed to have
occurred pursuant to Section 6.1 of the Change in Control Severance Agreement
dated as of April 13, 2010, entered into between the Parties [the “2010 CIC
Agreement"]) (a ‘Change Termination’),” ; (II) deleting a

-Page 13 of 25-



--------------------------------------------------------------------------------



 



portion of the first sentence (i.e., from the beginning through to, and
including, clause (a) thereof) in the eighth paragraph of the 2007 Employment
Agreement, and substituting the following therefor: “If, prior to a Change in
Control (including any event subsequently deemed to be a Change in Control
pursuant to Section 6.1 of the 2010 CIC Agreement) and during the Four Year
Period, (a) Sapient terminates your employment (i) for Cause or (ii) as a result
of a Change in Direction, or”; and (III) deleting the definition of “Change in
Control” set forth in Appendix A to the 2007 Employment Agreement and
substituting the definition for such term set forth in Section 16(G) of this
Agreement.
     (B) Other. No provision of this Agreement may be modified, waived or
discharged unless such waiver, modification or discharge is agreed to in writing
and signed by the Executive and such officer as may be specifically designated
by the Board. No waiver by either party hereto at any time of any breach by the
other party hereto of, or of any lack of compliance with, any condition or
provision of this Agreement to be performed by such other party, shall be deemed
a waiver of similar or dissimilar provisions or conditions at the same, or at
any prior or subsequent, time. The validity, interpretation, construction and
performance of this Agreement shall be governed by the laws of the Commonwealth
of Massachusetts. All references to sections of the Exchange Act or the Code
shall be deemed also to refer to any successor provisions to such sections. Any
payments provided for hereunder shall be paid net of any applicable withholding
required under federal, state or local law and any additional withholding to
which the Executive has agreed. The obligations of the Company and the Executive
under this Agreement which by their nature may require either partial or total
performance after the expiration of the Term (including, without limitation,
those under Sections 6 and 7 hereof) shall survive such expiration. The headings
and subheadings of this Agreement are inserted for convenience of reference only
and shall not affect the meaning or interpretation of this Agreement.

-Page 14 of 25-



--------------------------------------------------------------------------------



 



     12. Validity. The invalidity or unenforceability of any provision of this
Agreement shall not affect the validity or enforceability of any other provision
of this Agreement, which shall remain in full force and effect; and such invalid
or unenforceable provision shall be reformed and construed so as to be valid and
enforceable to the fullest extent compatible with then existing applicable law.
     13. Counterparts. This Agreement may be executed in several counterparts,
each of which shall be deemed to be an original but all of which together will
constitute one and the same instrument.
     14. Settlement of Disputes; Arbitration.
          14.1 Claims Process. All claims by the Executive for benefits under
this Agreement shall be directed to and determined by the Board and shall be in
writing. Any denial by the Board of a claim for benefits under this Agreement
shall be delivered to the Executive in writing and shall set forth the specific
reasons for the denial and the specific provisions of this Agreement relied
upon. The Board shall afford a reasonable opportunity to the Executive for a
review of the decision denying a claim and shall further allow the Executive to
appeal to the Board a decision of the Board within sixty (60) days after
notification by the Board that the Executive’s claim has been denied.
Notwithstanding the above, in the event of any dispute, any decision by the
Board hereunder shall be subject to a de novo review by the arbitrator.
          14.2 Arbitration. Any further dispute or controversy arising under or
in connection with this Agreement shall be settled exclusively by arbitration in
Boston, Massachusetts, in accordance with the rules of the American Arbitration
Association then in effect. Judgment may be entered on the arbitrator’s award in
any court having jurisdiction.
     15. Section 409A. The intent of the parties is that payments and benefits
under this Agreement comply with section 409A of the Code to the extent subject
thereto, and, accordingly, to the maximum extent permitted, this Agreement shall
be interpreted and administered to be in compliance therewith. Notwithstanding

-Page 15 of 25-



--------------------------------------------------------------------------------



 



anything contained herein to the contrary, to the extent required to avoid the
application of an accelerated or additional tax under section 409A of the Code,
the Executive shall not be considered to have terminated employment with the
Company for purposes of this Agreement until such time as the Executive is
considered to have incurred a “separation from service” from the Company within
the meaning of section 409A of the Code. Each amount to be paid or benefit to be
provided under this Agreement shall be construed as a separately identified
payment for purposes of section 409A of the Code, and any payments that are due
within the “short term deferral period” as defined in section 409A of the Code
shall not be treated as deferred compensation unless applicable law requires
otherwise. To the extent required to avoid the application of an accelerated or
additional tax under section 409A of the Code, amounts that would otherwise be
payable and benefits that would otherwise be provided pursuant to this Agreement
during the six-month period immediately following the Executive’s termination of
employment shall instead be paid on the first business day after the date that
is six months following the Executive’s termination of employment (or upon the
Executive’s death, if earlier). To the extent required to avoid an accelerated
or additional tax under section 409A of the Code, amounts reimbursable to
Executive under this Agreement shall be paid to Executive on or before the last
day of the year following the year in which the expense was incurred and the
amount of expenses eligible for reimbursement (and in-kind benefits provided to
Executive) during any one year may not effect amounts reimbursable or provided
in any subsequent year.
     16. Definitions. For purposes of this Agreement, the following terms shall
have the meanings indicated below:
               (A) “Affiliate” shall have the meaning set forth in Rule 12b-2
promulgated under Section 12 of the Exchange Act.
               (B) “Auditor” shall have the meaning set forth in Section 6.2
hereof.

-Page 16 of 25-



--------------------------------------------------------------------------------



 



               (C) “Base Amount” shall have the meaning set forth in section
280G(b)(3) of the Code.
               (D) “Beneficial Owner” shall have the meaning set forth in
Rule 13d-3 under the Exchange Act.
               (E) “Board” shall mean the Board of Directors of the Company.
               (F) “Cause” for termination by the Company of the Executive’s
employment shall mean (i) the willful and continued failure by the Executive to
substantially perform the Executive’s duties with the Company (other than any
such failure resulting from the Executive’s incapacity due to physical or mental
illness or any such actual or anticipated failure after the issuance of a Notice
of Termination for Good Reason by the Executive pursuant to Section 7.1 hereof)
that has not been cured within 30 days after a written demand for substantial
performance is delivered to the Executive by the Board, which demand
specifically identifies the manner in which the Board believes that the
Executive has not substantially performed the Executive’s duties or (ii) the
willful engaging by the Executive in conduct which is demonstrably and
materially injurious to the Company or its subsidiaries, monetarily or
otherwise. For purposes of clauses (i) and (ii) of this definition, no act, or
failure to act, on the Executive’s part shall be deemed “willful” unless done,
or omitted to be done, by the Executive not in good faith and without reasonable
belief that the Executive’s act, or failure to act, was in the best interest of
the Company.
               (G) A “Change in Control” shall be deemed to have occurred if the
event set forth in any one of the following paragraphs shall have occurred:
               (I) any Person is or becomes the Beneficial Owner, directly or
indirectly, of securities of the Company (not including in the securities
beneficially owned by such Person any securities acquired directly from the
Company or its Affiliates) representing forty percent (40%)

-Page 17 of 25-



--------------------------------------------------------------------------------



 



or more of the combined voting power of the Company’s then outstanding
securities, excluding any Person who becomes such a Beneficial Owner in
connection with a merger or consolidation of the Company or any direct or
indirect subsidiary of the Company with any other corporation immediately
following which the individuals who comprise the Board immediately prior thereto
constitute at least a majority of the board of directors of (a) any parent of
the Company or the entity surviving such merger or consolidation (b) if there is
no such parent, of the Company or such surviving entity;
               (II) the following individuals cease for any reason to constitute
a majority of the number of directors then serving: individuals who, on the date
hereof, constitute the Board and any new director (other than a director whose
initial assumption of office is in connection with an actual or threatened
election contest, including but not limited to a consent solicitation, relating
to the election of directors of the Company) whose appointment or election by
the Board or nomination for election by the Company’s stockholders was approved
or recommended by a vote of at least two-thirds (2/3) of the directors then
still in office who either were directors on the date hereof or whose
appointment, election or nomination for election was previously so approved or
recommended;
               (III) there is consummated a merger or consolidation of the
Company or any direct or indirect subsidiary of the Company with any other
corporation or other entity, other than a merger or consolidation immediately
following which the individuals who comprise the Board immediately prior thereto
constitute at least a majority of the board of directors of (a) any parent of
the Company or the entity surviving such merger or consolidation or (b) if there
is no such parent, of the Company or such surviving entity; or
               (IV) the stockholders of the Company approve a plan of complete
liquidation or dissolution of the Company or there is

-Page 18 of 25-



--------------------------------------------------------------------------------



 



consummated an agreement for the sale or disposition by the Company of all or
substantially all of the Company’s assets, [other than a sale or disposition by
the Company of all or substantially all of the Company’s assets immediately
following which the individuals who comprise the Board immediately prior thereto
constitute at least a majority of the board of directors of (a) any parent of
the Company or of the entity to which such assets are sold or disposed or (b) if
there is no such parent, of the Company or such entity.
Notwithstanding the foregoing, a “Change in Control” shall not be deemed to have
occurred by virtue of the consummation of any transaction or series of
integrated transactions immediately following which the record holders of the
common stock of the Company immediately prior to such transaction or series of
transactions continue to have substantially the same proportionate ownership in
an entity which owns all or substantially all of the assets of the Company
immediately following such transaction or series of transactions.
               (H) “Code” shall mean the Internal Revenue Code of 1986, as
amended from time to time.
               (I) “Company” shall mean Sapient Corporation and, except in
determining under Section 16(G) hereof whether or not any Change in Control of
the Company has occurred, shall include any successor to its business and/or
assets which assumes and agrees to perform this Agreement by operation of law,
or otherwise.
               (J) “Date of Termination” shall have the meaning set forth in
Section 7.2 hereof.
               (K) “Disability” shall be deemed the reason for the termination
by the Company of the Executive’s employment, if, as a result of the Executive’s
incapacity due to physical or mental illness, the Executive shall have been
absent from the full-time performance of the Executive’s duties with the Company
for a period of six (6) consecutive months, the Company shall have given

-Page 19 of 25-



--------------------------------------------------------------------------------



 



the Executive a Notice of Termination for Disability, and, within thirty
(30) days after such Notice of Termination is given, the Executive shall not
have returned to the full-time performance of the Executive’s duties.
               (L) “Exchange Act” shall mean the Securities Exchange Act of
1934, as amended from time to time.
               (M) “Excise Tax” shall mean any excise tax imposed under section
4999 of the Code.
               (N) “Executive” shall mean the individual named in the first
paragraph of this Agreement.
               (O) “Good Reason” for termination by the Executive of the
Executive’s employment shall mean the occurrence (without the Executive’s
express written consent which specifically references this Agreement) after any
Change in Control, or prior to a Change in Control under the circumstances
described in clauses (ii) and (iii) of the second sentence of Section 6.1 hereof
(treating all references in paragraphs (I) through (VII) below to a “Change in
Control” as references to a “Potential Change in Control”), of any one of the
following acts by the Company, or failures by the Company to act:
               (I) the assignment to the Executive of any duties materially
inconsistent with the Executive’s status as a senior executive officer of the
Company or a substantial adverse alteration in the nature or status of the
Executive’s responsibilities from those in effect immediately prior to the
Change in Control (other than any such alteration primarily attributable to the
fact that the Company may no longer be a public company);
               (II) a material reduction by the Company in the Executive’s
annual base salary as in effect on the date hereof or as the same may be
increased from time to time (except for across-the-board salary reductions
similarly affecting all senior executives of the Company and all senior
executives of any Person in control of the Company);

-Page 20 of 25-



--------------------------------------------------------------------------------



 



               (III) the relocation of the Executive’s principal place of
employment (i) to a location more than thirty-five miles from the Executive’s
principal place of employment immediately prior to the Change in Control, or
(ii) such that, following the relocation, the commute between the Executive’s
principal residence and principal place of employment is more than thirty-five
miles greater than the Executive’s commute immediately prior to the Change in
Control; or,
               (IV) the Company’s requiring the Executive (i) to be based
anywhere other than the Executive’s principal place of employment immediately
prior to the Change in Control (or permitted relocation thereof) except for
required travel on the Company’s business to an extent substantially consistent
with the Executive’s present business travel obligation or (ii) requiring the
Executive to spend a substantially greater percentage of the Executive’s working
time at such principal place of employment than that required as of immediately
prior to the Change in Control;
               (V) the failure by the Company to pay to the Executive any
portion of the Executive’s current compensation or to pay to the Executive any
portion of an installment of deferred compensation under any deferred
compensation program of the Company, within seven (7) days of the date such
compensation is due;
               (VI) the failure by the Company to continue in effect any
material compensation plan in which the Executive participates immediately prior
to the Change in Control which is material to the Executive’s total
compensation, including but not limited to the Company’s equity-based long term
incentive plans and annual incentive plans, or any substitute plans adopted
prior to the Change in Control, unless an equitable arrangement (embodied in an
ongoing substitute or alternative plan) has been made with respect to such plan,
or the failure by the Company to continue the

-Page 21 of 25-



--------------------------------------------------------------------------------



 



Executive’s participation therein (or in such substitute or alternative plan) on
a basis not materially less favorable, both in terms of the amount or timing of
payment of benefits provided and the level of the Executive’s participation
relative to other participants, as existed immediately prior to the Change in
Control;
               (VII) the failure by the Company to continue to provide the
Executive with benefits substantially similar to those enjoyed by the Executive
under any of the Company’s pension, savings, life insurance, medical, health and
accident, or disability plans in which the Executive was participating
immediately prior to the Change in Control (except for immaterial changes or
across the board changes similarly affecting all senior executives of the
Company and all senior executives of any Person in control of the Company), the
taking of any other action by the Company which would directly or indirectly
materially reduce any of such benefits or deprive the Executive of any material
fringe benefit enjoyed by the Executive at the time of the Change in Control; or
               (VIII) the failure of the Company to obtain the assumption of
this Agreement as described in Section 9.1, prior to the effectiveness of any
such succession.
          The Executive’s right to terminate the Executive’s employment for Good
Reason shall not be affected by the Executive’s incapacity due to physical or
mental illness. The Executive’s continued employment shall not constitute
consent to, or a waiver of rights with respect to, any act or failure to act
constituting Good Reason hereunder; provided that the Executive provides the
Company with a written Notice of Termination within ninety (90) days following
the occurrence of the event constituting Good Reason and the Company does not
cure the event constituting Good Reason within 30 days after a Notice of
Termination is delivered by the Executive to the Company.

-Page 22 of 25-



--------------------------------------------------------------------------------



 



               (P) “Notice of Termination” shall have the meaning set forth in
Section 7.1 hereof.
               (Q) “Person” shall have the meaning given in Section 3(a)(9) of
the Exchange Act, as modified and used in Sections 13(d) and 14(d) thereof,
except that such term shall not include (i) the Company or any of its
subsidiaries, (ii) a trustee or other fiduciary holding securities under an
employee benefit plan of the Company or any of its Affiliates, (iii) an
underwriter temporarily holding securities pursuant to an offering of such
securities, or (iv) a corporation owned, directly or indirectly, by the
stockholders of the Company in substantially the same proportions as their
ownership of stock of the Company.
               (R) “Potential Change in Control Period” shall mean the period
commencing on the occurrence of a Potential Change in Control and ending upon
the occurrence of a Change in Control or, if earlier (I) with respect to a
Potential Change in Control occurring pursuant to Section 16(S)(I), immediately
upon the abandonment or termination of the applicable agreement, (ii) with
respect to a Potential Change in Control occurring pursuant to
Section 16(S)(II), immediately upon a public announcement by the applicable
party that such party has abandoned its intention to take or consider taking
actions which if consummated would result in a Change in Control or (iii) with
respect to a Potential Change in Control occurring pursuant to
Section 16(S)(III) or (IV), upon the one year anniversary of the occurrence of
such Potential Change in Control (or such earlier date as may be determined by
the Board).
               (S) “Potential Change in Control” shall be deemed to have
occurred if the event set forth in any one of the following paragraphs shall
have occurred:
               (I) the Company enters into an agreement, the consummation of
which would result in the occurrence of a Change in Control;

-Page 23 of 25-



--------------------------------------------------------------------------------



 



               (II) the Company or any Person publicly announces an intention to
take or to consider taking actions which, if consummated, would constitute a
Change in Control;
               (III) any Person becomes the Beneficial Owner, directly or
indirectly, of securities of the Company representing 15% or more of either the
then outstanding shares of common stock of the Company or the combined voting
power of the Company’s then outstanding securities (not including in the
securities beneficially owned by such Person any securities acquired directly
from the Company or its Affiliates); or
               (IV) the Board adopts a resolution to the effect that, for
purposes of this Agreement, a Potential Change in Control has occurred.
               (T) “Retirement” shall be deemed the reason for the termination
by the Executive of the Executive’s employment if such employment is terminated
in accordance with the Company’s retirement policy, including early retirement,
generally applicable to its salaried employees.
               (U) “Severance Payments” shall have the meaning set forth in
Section 6.1 hereof.
               (V) “Tax Counsel” shall have the meaning set forth in Section 6.2
hereof.
               (W) “Term” shall mean the period of time described in Section 2
hereof (including any extension, continuation or termination described therein).
               (X) “Total Payments” shall mean those payments so described in
Section 6.2 hereof.

-Page 24 of 25-



--------------------------------------------------------------------------------



 



          IN WITNESS WHEREOF, the parties have executed this Agreement as of the
date first above written.

            SAPIENT CORPORATION
      By:   /s/ Frank Schettino         Name:   Frank Schettino        Title:  
Vice President, People Success        EXECUTIVE:
      /s/ Harry B. Register III       Harry B. Register III   

-Page 25 of 25-